Case 2:19-cv-08179-MWF-LAL Document 39 Filed 08/23/21 Page 1 of 1 Page ID #:2619




   1
   2
   3
                                                                      JS-6
   4
   5
   6
                                   UNITED STATES DISTRICT COURT
   7
                                  CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   PRINCE L. JORDAN,                                 Case No. LACV 19-8179-MWF (LAL)

  11                                   Petitioner,       JUDGMENT
  12                         v.

  13   MARCUS POLLARD,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States

  18   Magistrate Judge,

  19           IT IS ADJUDGED that the First Amended Petition is denied and this action is dismissed

  20   with prejudice.

  21
  22   DATED: August 23, 2021                        __________________________________________
                                                     MICHAEL W. FITZGERALD
  23                                                 UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
